                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
__________________________________________
THE ESTATE OF MEGAN MOORE, et. al,         :
                                           :  Civ. No. 18-16345 (RBK) (KMW)
            Plaintiffs,                    :
                                           :
      v.                                   :  OPINION
                                           :
TABATHA ROMAN, et al.,                     :
                                           :
            Defendants.                    :
__________________________________________:

ROBERT B. KUGLER, U.S.D.J.

       This matter comes before the Court by way of Plaintiffs’ Complaint, asserting violations

of the Eighth and Fourteenth Amendments, under 42 U.S.C. § 1983, and related state law claims.

Presently before the Court are Defendants CFG Health Systems, LLC (“CFG”) and Nurse Amanda

Caroccio’s motions for summary judgment. Plaintiffs filed oppositions (ECF Nos. 11, 13-12), and

Defendants filed replies (ECF Nos. 12, 13-13). For the reasons set forth below, the Court will

grant the motion for summary judgment.

                                    I.      BACKGROUND

       As the parties are intimately familiar with the facts of this case, and because the Court has

already set forth the background of this case in a number of Opinions in Estate of Megan Moore

v. Cumberland County, Case No. 17-2839 (hereinafter “Moore I”), the Court will only state those

facts necessary to address the instant motion.

        This case arises from Decedent, Megan Moore’s pretrial detention at the Cumberland

County Jail, and her death by suicide via hanging. In Moore I, Plaintiffs alleged that Moore’s

death was attributable to the actions of CFG’s agents or employees, because they breached their

duty to diligently and faithfully screen Megan Moore for any psychological risks, including her
risk of suicide.   Plaintiffs also alleged that CFG and its employees acted with deliberate

indifference that caused Ms. Moore’s death. (Case No. 17-2839, ECF No. 1, at 5, 11).

       Plaintiffs filed their complaint in Moore I on April 25, 2017, alleging that the county

defendants violated, among other things, Decedent’s constitutional rights, but only sued CFG for:

wrongful death (Count V), a survival action (Count VI), and a negligence claim (Count VII).

Plaintiffs did not name Nurse Caroccio in that complaint and did not include a claim for deliberate

indifference against CFG or its employees.

       Within the sixty days that followed, Plaintiffs did not submit an Affidavit of Merit

(“AOM”) establishing the existence of a valid claim, but on September 1, 2017, Plaintiffs did

eventually submit an AOM.

       On May 23, 2017, CFG filed an answer, asserting that Plaintiffs failed to file an appropriate

AOM against CFG and its nurses. In its answer, CFG also identified Nurse Caroccio as a potential

source of CFG’s vicarious liability.

       CFG filed a motion for summary judgment on the AOM issue on September 25, 2017. The

Court granted summary judgment on May 7, 2018, finding that Plaintiff’s AOM was deficient

because it did not identify whose professional negligence it purported to review. Plaintiffs filed a

motion for reconsideration, and the Court denied that motion.

       On May 24, 2018, Plaintiffs filed a motion to amend the complaint, seeking to add new

claims against CFG, and add Corrections Officer Roman and Nurse Caroccio as defendants. The

Court denied that motion on September 18, 2018, because Plaintiffs failed to explain why they

could not have added these claims prior to the motion to amend deadline. Additionally, because

Plaintiffs waited until after summary judgment to file their motion to amend, their untimely motion

appeared to be a deliberate attempt to circumvent the Court’s dispositive rulings related to CFG.



                                                 2
       On November 20, 2018, Plaintiffs filed the instant Complaint, but did not identify Moore

I as a related case in the case information statement. Plaintiffs named Corrections Officer Roman,

CFG, and Nurse Caroccio as Defendants in this matter. Plaintiffs raise: federal constitutional

claims against CFG (Count I); federal constitutional claims against Officer Roman and Nurse

Caroccio (Count II); state constitutional claims under the New Jersey Civil Rights Act (“NJCRA”)

against all Defendants (Count III); wrongful death claims against all Defendants (Count IV);

survivorship claims against all Defendants (Count V); and negligence claims against Officer

Roman and Nurse Caroccio (Count VI).

       CFG and Nurse Caroccio (hereinafter “Defendants”) filed their Answer on January 9, 2019,

alleging the defenses of res judicata and collateral estoppel.   Defendants then filed the instant

motions, seeking dismissal of the claims against them under res judicata and collateral estoppel

grounds, as well as seeking Rule 11 sanctions.

                              II.     STANDARD OF REVIEW

       A court should grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Tolan v. Cotton, 572 U.S. 650, 656–57 (2014). In deciding a motion for

summary judgment, a court must construe all facts and inferences in the light most favorable to

the nonmoving party. See Cotton, 572 U.S. at 657. The moving party bears the burden of

establishing that no genuine issue of material fact remains. See Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). “[W]ith respect to an issue on which the nonmoving party bears the burden

of proof,” the moving party may discharge its burden “by ‘showing’—that is, pointing out to the

district court—that there is an absence of evidence to support the nonmoving party’s case.” Id. at

325.



                                                 3
       If the moving party meets its threshold burden, the opposing party must present actual

evidence that creates a genuine issue as to a material fact for trial. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); see also Fed. R. Civ. P. 56(c) (setting forth types of evidence that

may show that genuine issues of material fact exist). The non-moving party must at least present

probative evidence from which the jury might return a verdict in his favor. Anderson, 477 U.S. at

257. Where the non-moving party fails to “make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” the movant is entitled to summary judgment. Celotex, 477 U.S. at 322. “[U]nsupported

allegations . . . and pleadings are insufficient to repel summary judgment.” Schoch v. First Fid.

Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990).

                                         III.    DISCUSSION

       As mentioned above, Defendants argue that res judicata and collateral estoppel warrant

summary judgment in this matter. Defendants contend that Plaintiffs are attempting to relitigate

“claims” against CFG and its privy, Nurse Caroccio, by filing a new Complaint with claims

Plaintiffs “could have and should have brought in a timely manner in Moore I.” (ECF No. 9-11, at

28).

       Under our jurisprudence, res judicata, or claim preclusion, bars a subsequent suit where

there has been: “(1) a final judgment on the merits in a prior suit involving (2) the same claim and

(3) the same parties or their privies.” E.E.O.C. v. U.S. Steel Corp., 921 F.2d 489, 493 (3d Cir.

1990). “The doctrine of res judicata bars not only claims that were brought in a previous action,

but also claims that could have been brought.” Marmon Coal Co. v. Dir., Office of Workers’ Comp.

Programs, 726 F.3d 387, 394 (3d Cir. 2013). Res judicata “encourages reliance on judicial

decisions, bars vexatious litigation, and frees the courts to resolve other disputes.” Brown v. Felsen,

442 U.S. 127, 131 (1979).
                                                  4
       Determining whether a subsequent suit involves the same claim does not depend on a

party’s specific legal theories, “but rather the essential similarity of the underlying events giving

rise to the various legal claims.” Elkadrawy v. Vanguard Grp., Inc., 584 F.3d 169, 173 (3d Cir.

2009) (internal quotation marks omitted). The fact that a party relies on different statutes and

theories of recovery or seeks different relief in each action “does not [automatically] render its

claims different causes of action for res judicata purposes.” United States v. Athlone Indus., Inc.,

746 F.2d 977, 984 (3d Cir. 1984). Instead, a court focuses on whether a party: (1) complains of

the same acts; (2) alleges the same material facts in each suit; and (3) requires the same witnesses

and documentation to prove such allegations. Elkadrawy, 584 F.3d at 173.

       Further, the fact that a plaintiff alleges “several new and discrete . . . [events] does not

compel a different result.” Id. at 174. When res judicata extinguishes a claim, it “includes all

rights of the plaintiff to remedies against the defendant with respect to all or any part of the

transaction, or series of connected transactions, out of which the action arose.” Id. (emphasis in

original) (quoting Restatement (Second) of Judgments § 24(1) (1982)).

       On the other hand, the doctrine of collateral estoppel, or issue preclusion, prevents a party

from relitigating an issue if a Court had already decided that issue in a prior lawsuit. See In re

Docteroff, 133 F.3d 210, 214 (3d Cir. 1997). Collateral estoppel exists to promote judicial

consistency, encourage reliance on court decisions, and protect defendants from having to

relitigate the same issues in multiple lawsuits. See Allen v. McCurry, 449 U.S. 90, 94 (1980).

       A party may invoke collateral estoppel when: (1) an adjudicative body decided the issue in

a prior proceeding; (2) there was a final judgment on the merits; (3) the party(s) against whom the

bar is asserted was a party or in privity with a party to the prior adjudication; and (4) the party




                                                 5
against whom the bar is asserted had a full and fair opportunity to litigate the issue in question.

Temple University v. White, 941 F.2d 201, 212 (3d Cir. 1991), cert. denied, 502 U.S. 1032 (1992).

       With those principles in mind, the Court observes that both parties acknowledge that res

judicata and collateral estoppel have different elements, but have nevertheless chosen to argue

them collectively, at times blending the two concepts. That said, the Court will first address the

application of res judicata, since it appears that the parties’ arguments focus on that doctrine.

       As to the first prong, the parties agree that the Court’s grant of summary judgment in favor

of CFG in Moore I, is a final judgment for the purposes of res judicata. Likewise, as to the third

prong, the parties agree that CFG is the same party in both cases.

       On the other hand, the parties dispute whether Nurse Caroccio was in privity with her

employer, CFG. At the outset, the Court rejects Plaintiff’s arguments based solely on Nat’l Cash

Register Co. v. Remington Arms Co., 283 F. 196 (D. Del. 1922), that there is no privity between

employers and employees as a general matter. The issue in Remington was privity of title and

interest, in the context of assignors and assignees for a patent and estopping an assignor from

“deny[ing] the validity of the patent he has sold.” Id. at 198. Remington makes no mention of res

judicata, collateral estoppel, or successive cases.

       In contrast, the Third Circuit has held more broadly that a party may invoke “res judicata

. . . against a plaintiff who has previously asserted essentially the same claim against different

defendants where there is a close or significant relationship between successive defendants.”

Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 966 (3d Cir. 1991). In the present case, although

Plaintiffs did not name Nurse Caroccio in Moore I, she and CFG had an employee and employer

relationship.




                                                  6
       This Court has held, on a number of occasions, that absent other considerations,1

employees are in privity with their employers. See Gordon v. E. Orange Veterans Hosp., No. 11-

4066, 2013 WL 5730496, at *9 (D.N.J. Oct. 22, 2013); Hussein v. Lolita Reality, No. 11-03955,

2013 WL 5530256, at *4 (D.N.J. Oct. 3, 2013); Druz v. Morgan Stanley, Inc., No. 10-6281, 2012

WL 762504, at *5 (D.N.J. Mar. 8, 2012). Moreover, in Moore I, Plaintiffs sought to hold CFG

vicariously liable for the actions of its nurses, and CFG specifically identified Nurse Caroccio as

a potentially liable employee in its Answer. Taken together, the Court finds that there was a

sufficiently close relationship between Nurse Caroccio and CFG such that they are in privity for



1
  For example, the Third Circuit has observed that some courts “have declined to assume that
privity exists between a municipality and its officers or other employees, . . . especially where”
plaintiffs sue defendants “in both their personal and official capacities.” Huertas v. City of
Philadelphia, 188 Fed. Appx. 136, 137 (3d Cir. 2006). As a general matter, however:

               If two persons have a relationship such that one of them is
               vicariously responsible for the conduct of the other, and an action is
               brought by the injured person against one of them, the judgment in
               the action has the following preclusive effects against the injured
               person in a subsequent action against the other.

               (1) A judgment against the injured person that bars him from
                   reasserting his claim against the defendant in the first action
                   extinguishes any claim he has against the other person
                   responsible for the conduct unless:

                       (a) The claim asserted in the second action is based upon
                      grounds that could not have been asserted against the
                      defendant in the first action; or

                      (b) The judgment in the first action was based on a defense
                      that was personal to the defendant in the first action.

Restatement (Second) of Judgments § 51 (1982); see also 50 C.J.S. Judgments § 1147 (“Although
the common interests implicit in an employment relationship ordinarily would tend to bring
employers and employees in privity for purposes of res judicata, a court must examine whether
each set of plaintiffs enjoyed the procedural protections to which they were entitled and if the
purposes and effects of res judicata have been served.”).


                                                 7
the purposes of res judicata. Further, because Plaintiffs, with due diligence, could have timely

moved to add Nurse Caroccio as a defendant in Moore I, this is not a situation involving

extenuating circumstances.

        Returning then to the second prong, whether these cases involve the “same cause of

action,” the Court finds that the “same series of transactions underlie” Moore I and Moore II. See

Estate of Semprevivo v. Atl. Cty., No. 18-1953, 2019 WL 4187593, at *5 (D.N.J. Sept. 4, 2019).

Both cases involve Decedent’s incarceration and suicide at the Cumberland County Jail in

February of 2017.

        CFG was the healthcare provider for the inmates at the jail, and Nurse Caroccio was an

employee of CFG involved in Decedent’s care. In Moore I, Plaintiffs sought to hold CFG “liable

for the actual physical acts of their employees, and their failure to provide adequate medical

services.” (ECF No. 11, at 9). In Moore II, Plaintiffs seek to hold CFG liable for its own policies,

as well as the acts of its employees, for deliberate indifference to the Decedent’s medical needs.

        The facts concerning CFG’s employees, their actions, and Decedent’s care “are the same

in both actions.” See Semprevivo, 2019 WL 4187593, at *5 (arriving at the same conclusion,

involving CFG and the same attorneys, in a different jail suicide case). Stated differently, the

evidence concerning the physical actions of CFG’s employees or lack thereof are the same in both

cases, “[o]nly the legal theories are different.” Id.

        Plaintiffs summarily conclude that Moore II will require “different witnesses, documents

and evidence” because Moore I “sounded completely in New Jersey Law and was based in

negligence” rather than federal constitutional and related state law claims. The Court disagrees.

        Effectively, whether the actions of CFG’s employees amount to mere negligence or rise to

deliberate indifference is a matter of degree and motive; the facts related to Decedent’s care remain



                                                   8
the same. Both cases would involve nearly all the same material facts and require many of the

same witnesses and documentation to prove such allegations. For example, in Moore I, to

determine the parameters of CFG’s duty of reasonable care and breach thereof,2 Plaintiffs would

presumably have to address CFG’s policies on those subjects. (Case No. 17-2839, ECF No. 1, at

11). Whether CFG’s employees negligently violated those policies in Moore I, or whether the

policies themselves constitute deliberate indifference in Moore II, the policies would be relevant

evidence in both cases.

       Indeed, a close review of the Complaint in Moore I, shows that Plaintiffs alleged that CFG

violated Decedent’s rights “to be free from cruel and unusual punishment under the Eighth and

Fourteenth Amendments” and that its “deliberate indifference . . . caused the death of Megan

Moore.” (Case No. 17-2839, ECF No. 1, at 11). Further, Plaintiffs alleged “that representatives of

CFG demonstrated a deliberate indifference and conscious disregard for the psychological needs

and overall safety of Megan Moore.” (Case No. 17-2839, ECF No. 1, at 5).

       In essence, Moore II merely elaborates on these allegations and attempts to cure Plaintiffs’

failure in Moore I, i.e., to add a claim for deliberate indifference against CFG and its employees.3




2
   Plaintiffs characterized that duty as one “to properly screen and vet inmates for suicidal
tendencies or other psychological problems, to adequately monitor inmates, and to protect inmates
from injury, harm or death while in custody at the Jail.” (Case No. 17-2839, ECF No. 1, at 11).
3
   If Plaintiffs had proceeded pro se in Moore I, the Court might have construed the Complaint to
allege a § 1983 claim for deliberate indifference against CFG. Plaintiffs, however, had retained
counsel, and as such, the Court was “not required to liberally construe [the] complaint to make out
potential claims.” Litwak v. Tomko, No. 16-446, 2017 WL 4151178, at *5 (M.D. Pa. Sept. 19,
2017) (“Instead, it is the job of Plaintiff’s counsel to clearly articulate a federal claim in the
complaint.”); Collado v. B’Way Corp., No. 16-604, 2016 WL 1572541, at *4 (D.N.J. Apr. 19,
2016).

                                                 9
Taken together, the Court finds that Moore I and Moore II arise out of the “same transaction, or

series of connected transactions,” and are thus the same claim for the purposes of res judicata.

See Elkadrawy, 584 F.3d at 173 (emphasis removed).

       Finally, as discussed in Moore I, Plaintiffs, with due diligence, could have brought their §

1983 and related state law claims against CFG and Nurse Caroccio in Moore I. Accordingly, res

judicata now bars Plaintiffs from litigating such claims, as well as the negligence claim against

Nurse Caroccio, which “could have been brought” in the prior action. See Marmon, 726 F.3d at

394; Semprevivo, 2019 WL 4187593, at *5.             Additionally, because the Court will grant

Defendants’ motion for summary judgment on res judicata grounds, the Court declines to address

whether collateral estoppel also bars some of Plaintiffs’ claims.

                                       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ motion for summary judgment.

An appropriate order follows.


Dated: September 27, 2019



                                              s/Robert B. Kugler_________
                                              ROBERT B. KUGLER
                                              United States District Judge




                                                10
